Citation Nr: 0937754	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  92-13 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for left-sided pleural 
cavity injury with splenosis, currently assigned a 40 percent 
evaluation.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left chest, currently assigned a 20 
percent evaluation.

3.  Entitlement to compensation for a left eye disability, 
under 38 U.S.C. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant had active service from December 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which denied the 
claims on appeal.  

In February 2002, the appellant testified at a 
videoconference hearing before a Veterans Law Judge who 
granted a total disability rating based on individual 
unemployability (TDIU) in a July 2002 Board decision.  The 
remaining issues on appeal were remanded for further 
development in October 2003.  

During the pendency of the appeal, an increased evaluation to 
40 percent for the left side pleural cavity injury was 
granted as of the date of claim.  The Board notes, with 
respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

In December 2006, the appellant was informed that the 
Veterans Law Judge who held the February 2002 videoconference 
hearing had retired from the Board, and asked if he wished to 
attend another hearing.  He responded, in January 2007, that 
he wanted to attend a videoconference hearing before a 
Veterans Law Judge at the RO. (Although he suggested that the 
only issue he was still pursuing was the issue of 
compensation for a left eye disability, under 38 U.S.C.A. § 
1151, he did not formally withdraw the other issues, and, 
thus, they remained on appeal.)  The Board remanded this case 
to provide the appellant with such a hearing.  The appellant 
failed to report for his scheduled hearing in March 2007.  
The request is deemed withdrawn.  The Board may proceed.  
38 C.F.R. § 20.704(d).

The appellant had previously been represented during his 
appeal by a Veterans Service Organization (VSO).  In 2008, 
the appellant revoked his power of attorney in favor of the 
Veterans of Foreign Wars of the United States, attempted to 
nominate the Vietnam Veterans of America and the American 
Legion, before notifying the Board in February 2009 that he 
was having difficulty obtaining representation.  The 
appellant moved for an extension of time to obtain 
representation in March 2009.  The Board granted his motion 
in May, notifying the appellant that review of his appeal 
would be suspended until June 26, 2009.  The Board informed 
the appellant that he had until that date to nominate a 
representative.  The appellant failed to do so.  The Board 
will now continue review of the appeal.  

The issue of compensation under 38 U.S.C. § 1151 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's residuals of a gunshot wound to the left 
chest are manifested by no more than moderate impairment of 
Muscle Group II.

2.  The appellant's left-sided pleural cavity injury with 
splenosis is manifested by no tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or a poor 
response to exercise, and FEV-1 above 55-percent predicted, 
FEV-1/FVC above 55 percent, no DLCO (SB) score, or oxygen 
consumption rate measurement.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for residuals of a gunshot wound to the left chest are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 
4.73, Diagnostic Code (DC) 5302 (1996, 2008).

2.  The criteria for an evaluation greater than 40 percent 
for left-sided pleural cavity injury with splenosis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1996), DC 6843 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The appellant contends that he is entitled to increased 
ratings for his left-sided pleural cavity injury with 
splenosis and residuals of his gun shot wound.  For the 
reasons that follow, the Board concludes that increased 
ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

During the pendency of this claim, the criteria for rating 
traumatic chest wall defect disabilities (effective October 
7, 1996) and for rating muscle injuries (effective July 3, 
1997) were revised.  The Board will evaluate the appellant's 
claim under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the appellant is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. §§ 4.71a and 4.97 to 
the period on or after the effective dates of the new 
regulations.

a. Residuals of a Left Chest Gun Shot Wound

The appellant sustained a gunshot wound to the left side of 
his chest, resulting in damage to Muscle Group II.  The 
injury is currently rated as 20 percent disabling under 
Diagnostic Code (DC) 5302, based on moderate injury of that 
muscle group.  See 38 C.F.R. § 4.71a (2008).

The Board also notes that both the current and former ratings 
criteria have been considered in the first instance by the RO 
in the June 2000 and February 2006 Supplemental Statements of 
the Case.  There is no prejudice to the appellant by the 
Board's consideration of both regulations here.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2008).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d).  For compensable muscle group injuries which are in 
the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).  The muscle groups in question control function in 
the shoulder, and do not afford a rating higher than 40 
percent.  See 38 C.F.R. § 4.73, DC 5302.

As noted above, under 38 C.F.R. §§ 4.55 and 4.56, muscle 
injuries are to be rated based, in part, on the initial 
injury suffered by the appellant.  See 38 C.F.R. §§ 4.55, 
4.56 (1996, 2008).

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity. 38 C.F.R. 
§ 4.55 (prior to July 3, 1997).

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions.

(b) For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm 
and hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with 
the following exceptions:

(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than that 
which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, 
the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not 
already assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased 
by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall 
be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high- 
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intramuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

The rating assigned the appellant's disability is based upon 
complete examination reports, and in determining the 
functional limitation caused by the injury, such factors as 
lack of usefulness, pain, supported by adequate pathology; 
weakness, and limitation of motion are considered.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.7.  With regard to muscle injuries in 
particular, the regulatory criteria highlight symptoms 
including muscle disability manifested by weakness and 
fatigue-pain and objective evidence of muscle damage such as 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54.  Factors to be considered 
in the evaluation of healed muscle wounds due to trauma 
include scarring, fascial defect, impairment of function and 
definite weakness or fatigue.  38 C.F.R. § 4.56.

As noted above, the VA Schedule for Rating Disabilities for 
muscle injuries was revised, effective July 3, 1997.  See 62 
Fed. Reg. 30235 (June 3, 1997).  Under the new rating 
schedule, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved, unless for locations such as the wrist or over the 
tibia, evidence establishes that the muscle damage is 
minimal.  Objective findings of a moderate disability include 
(1) some loss of deep fascia or muscle substance, or some 
impairment of muscle tonus; and (2) loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56, effective July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The Board has reviewed the appellant's service treatment 
records.  The appellant does not have a history of prolonged 
infection, sloughing of soft parts or intermuscular 
cicatrization.  Similarly there is no exit scar or extensive 
ragged, depressed and adherent scar, though there are 
surgical scars.  The appellant has undergone several chest x-
rays, which note the surgical repairs and pulmonary nodule 
residuals, but do not mention metallic foreign bodies from 
the original gunshot wound.  Palpation does not show moderate 
or extensive loss of deep fascia or muscle substance.  There 
is no adaptive contraction.  Under either the current or 
former provisions, the Board finds that the original injury 
was not moderately severe or severe.  

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  A moderate injury to the dominant or nondominant 
upper extremity will be rated as 20 percent disabling.  A 
moderately severe injury will be rated as 30 percent 
disabling, if involving the dominant upper extremity, and as 
20 percent disabling, if involving the nondominant upper 
extremity.  A severe injury will be rated as 40 percent 
disabling, if involving the dominant upper extremity, and as 
30 percent disabling, if involving the nondominant upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2008).  
The Board notes that the pre-July 3, 1997, version of the DC 
is essentially identical.  

The appellant has received a rating under this DC since his 
separation from service.  The appellant has not sought 
regular treatment for the injury.  The evidence pertaining to 
the rating consists entirely of the VA examinations conducted 
in May 1991, January 1993, January 2000 and April 2004.  

The May 1991 VA examination report is very brief, indicating 
that the appellant had no musculoskeletal disorder.  The 
appellant's scars were measured and the chest wall defect was 
noted.  The appellant was noted to have some chest wall 
discomfort.  

The January 1993 VA examination report indicates that the 
original injury involved the left chest wall with intact 
shoulder and latissimus dorsi musculature.  The shoulder 
joint was noted to be intact.  The appellant had minimal 
tenderness and diminished sensation.  On exam, he had 5/5 
strength, no evidence of pain and no evidence of muscle 
hernia.  The report indicates normal musculature.  

The January 2000 VA examination report was also quite brief.  
The appellant was noted to have a palpable defect on the 
chest wall over the site of the injuries, without tenderness 
or weakness in the upper extremity or torso.

The April 2004 VA examination report is the most thorough.  
The examination report answered a series of questions as 
listed in the Board's October 2003 remand.  First, the 
examiner noted that the residuals of a gunshot wound to the 
left chest did not impair the appellant's upper extremity.  
The residuals of a gunshot wound to the left chest did not 
impair the appellant's ability to depress his arm from the 
vertical overhead position to hanging at the side.  The 
residuals of a gunshot wound to the left chest did not impair 
the appellant's ability to perform forward and backward 
swinging of his arm.  The residuals of a gunshot wound to the 
left chest did not impair the appellant's ability to perform 
downward rotation of his scapula.  The appellant was noted 
not to have shortness of breath.  On full examination, the 
examiner indicated that there was no impairment of the 
shoulder joint at all, no tenderness and with only the chest 
wall defect along ribs.  

The appellant's muscle function appears to be entirely intact 
on every examination of record.  The appellant displayed 
tenderness and some discomfort, but had no impairment of any 
of the identified muscle functions of Muscle Group II, as 
laid out above.  The Board finds that the appellant's gun 
shot wound residuals are no more than "moderate" muscle 
injury.  The Board further finds that the appellant's 
residuals are no more than moderate using either the 1996 or 
2008 ratings criteria.  The Board concludes that the criteria 
for a rating in excess of 20 percent for gunshot wound 
residuals of the left chest are not met.  

The Board has also considered the application of other 
Diagnostic Codes.  Impairment of the humerus, limitation of 
motion of the arm, impairment of the clavicle or scapula and 
ankylosis of the shoulder all merit ratings; however, the 
evidence clearly indicates a lack of shoulder involvement.  
See 38 C.F.R. § 4.71a, (1996, 2008).  Similarly, a 
compensable rating for rib resection is warranted under DC 
5297.  Id.  The chest wall defect resulting from the 
appellant's gunshot wound is an integral part of the rating 
under DC 5302.  A second rating under DC 5297 would 
constitute pyramiding.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
appellant has not identified weakened movement, excess 
fatiguability or incoordination.  Indeed, he has no range of 
motion limitations to begin with.  The appellant is already 
in receipt of a 20 percent rating, far beyond what he 
receives by application of a range of motion DC.  The Board 
finds that, to the extent that the appellant has additional 
disability, it has been incorporated into his current 20 
percent rating.  A further increase under DeLuca is not 
warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's gunshot wound 
residuals is not inadequate.  The appellant seeks no 
treatment for the condition, requires no hospitalization for 
the condition and has virtually no functional impairment as a 
result of the disability.  The appellant complained of some 
desensitization and itching in the wound site during his 2002 
Board hearing.  The ratings schedule specifically addresses 
this when forbidding the combination of a rating for 
neurological complications with a muscle rating in the same 
region.  See 38 C.F.R. § 4.55(a), supra.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's residuals of gun shot 
wound claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Left-Sided Pleural Cavity Injury with Splenosis

The appellant is in receipt of a 40 percent disability 
evaluation for residuals of an injury to the pleural cavity 
due to a gunshot wound.  From 1969, that injury was rated 
under Diagnostic Code 6818, which is no longer in effect.  On 
October 7, 1996 the schedular criteria with respect to the 
respiratory system underwent revision.  Under the revisions, 
the appellant's service- connected disability should be rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6843, traumatic chest 
wall defect.

Under the criteria in effect prior to October 7, 1996, a 40 
percent evaluation requires moderately severe residuals with 
pain in the chest and dyspnea on moderate exertion confirmed 
by an exercise tolerance test, adhesions of the diaphragm 
with restricted excursions, moderate myocardial deficiency, 
and one or more of the following: thickened pleura, 
restricted expansion of the lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals.  38 C.F.R. § 4.97 (1996).  A 60 
percent evaluation may be assigned for severe residuals of 
pleural cavity injuries (including gunshot wounds) with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion, or a poor response to exercise.  
Id.  A 100 percent evaluation requires that the residuals be 
totally incapacitating.  Id.  A note following Code 6818 
states: Disability persists in penetrating chest wounds, with 
or without retained missiles, in proportion to interference 
with respiration and circulation, which may become apparent 
after slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

Under the criteria in effect since to October 7, 1996, DC 
6843 covers traumatic chest wall defects and rates according 
to a general ratings formula for restrictive lung disease.  
The criteria are as follows:

FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40- percent 
predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy - 100 percent

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) - 60 percent

38 C.F.R. § 4.97, DC 6843 (2008).  The Board notes that there 
is no 40 percent rating under the current general ratings 
formula.  The Board will only consider those ratings that 
could result in a higher rating.

The Board also notes that both the current and former ratings 
criteria have been considered in the first instance by the RO 
in the June 2000 and February 2006 Supplemental Statements of 
the Case.  There is no prejudice to the appellant by the 
Board's consideration of both regulations here.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant has few evaluations for this condition.  The 
appellant had two pulmonary nodules removed in May 1991.  
Pulmonary function tests at that time indicate FEV-1 results 
of 68 percent and FVC results of 98 percent and a FEV-1/FVC 
ratio of 57, postbronchodilator.  The appellant's oxygen 
consumption rate and the DLCO score were not recorded.  The 
Board notes that the prebronchodilator results are lower 
still; however, the postbronchodilator results are the 
appropriate measure for ratings purposes.  See 61 Fed. Reg. 
46720, 46723 (September 5, 1996) (noting that evaluation 
should be based on the condition after optimum treatment).  

During the appellant's testimony before the Board, he 
reported that he had many of the symptoms indicating a higher 
rating under the old criteria.  He reported that, in wet 
weather or cold dry weather, he cannot move outdoors.  The 
appellant reported that he had difficulties with contracting 
the flu and pneumonia after having his spleen removed, 
worsening his lung problems.  The appellant indicated that he 
walked up stairs very slowly.  Going up a single flight of 
stairs would leave him breathless.  The appellant indicated 
that his breathing problems were nearly constant and quite 
serious.  

The Board remanded for another VA examination.  The April 
2004 VA examination addressed the prior DC 6818.  The 
appellant was found to have no tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or a poor 
response to exercise.  The examination was also supposed to 
provide the appellant with pulmonary function tests; however, 
the report indicates that the appellant declined the test.  

These are the only evaluations of record.  While the 
appellant reported the symptoms necessary for a 60 percent 
rating, they were not present on medical evaluation.  The 
criteria for a 60 percent rating represent severe 
limitations.  To merit an increased rating, the Board would 
expect at least something to be apparent on examination.  
Accordingly, the Board finds that the appellant has no 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion, or a poor response to exercise, 
within the meaning of DC 6818.  The criteria for a rating in 
excess of 40 percent are not met under the prior DC 6818.  
Additionally, the Board finds that the appellant does not 
have FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 
55 percent, DLCO (SB) of 40- to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min.  The 
criteria for a rating in excess of 40 percent under the 
current DC 6843 are not met.  The schedular criteria for a 
rating in excess of 40 percent are not met.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's lung disability 
is not inadequate.  The appellant had surgery to remove 
pulmonary nodules in 1991.  Since that time, the appellant 
has had no additional surgery.  He does not appear to need 
regular treatment.  He does not require oxygen, or other 
large, bulky equipment.  The appellant was not noted to have 
a marked restriction to exertion or poor response to 
exercise.  There are no identified ways in which the 
appellant's disability interferes with the activities of 
daily living.  The appellant complained of contracting the 
flu and pneumonia in prior years during his 2002 Board 
hearing due to his spleen removal.  The appellant has 
received a separate rating for his splenectomy since 
separation from service, pushing recurrent infections outside 
the bounds of the Board's consideration.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 40 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's left side pleural cavity 
injury claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant filed the instant increased rating claims long 
before the passage of the VCAA.  Therefore, it was a legal 
impossibility to provide him adequate notice prior to initial 
adjudication of the appellant's claims.  However, as long as 
adequate notice is provided at a subsequent date, followed by 
readjudication of the claims, no prejudice to the claimant 
results from the timing error.  In this case, as discussed 
below, adequate notice was provided via a March 2004 letter, 
which was followed by readjudication of the claims in a 
February 2006 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The March 2004 letter fully satisfied the duty to notify 
provisions for the elements of Quartuccio discussed above.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The U.S. Court of Appeals for Veterans Claims 
(Court) had held that to satisfy the first Quartuccio element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test laid out in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled the Vazquez-Flores test in part, striking claimant-
tailored and "daily life" notice elements.  Vazquez-Flores 
v. Shinseki, No. 08-7115 (Fed. Cir. Sept. 4, 2009).  Thus, as 
modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet.App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, No. 08-7115 (Fed. Cir. Sept. 4, 
2009). 

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test that remain following the Federal 
Circuit's decision have either been met or that any error is 
not prejudicial.  

The first and third elements were met by a notice letter and 
the appellant's hearing before the Board.  The March 2004 
letter informed the appellant that he needed to provide 
information showing his service-connected disabilities had 
worsened.  He was informed that such evidence could be a 
statement from his doctor or lay statements describing what 
individuals had observed about his disabilities.  He was told 
that he needed to provide VA information as to where he had 
received medical treatment, or that he could send VA any 
pertinent treatment records.  Examples of evidence needed to 
support the claims were provided, including laboratory tests, 
x-rays and examinations, and statements from other 
individuals who could describe from their knowledge and 
personal observations the manner in which his disability had 
worsened.  He was also informed of what evidence VA would 
obtain on his behalf and what he needed to do to help VA 
process his claim.  During the appellant's February 2002 
hearing before the Board, he was specifically questioned 
about the effect that his gunshot wound residuals and left 
side lung disability have on his employment.  The appellant 
was granted a total disability rating based on individual 
unemployability following his testimony.  The Board finds 
that the notice given and questions directly asked and the 
responses provided by the appellant show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment.  As the Board 
finds the appellant had actual knowledge of the requirement 
to show worsening of the disability and the variety of the 
medical and lay evidence which could support his claims, any 
failure to provide him with adequate notice as to the first 
and third Vazquez-Flores elements is not prejudicial.  

As to the second element, the Board notes that the appellant 
was not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment.  See Vazquez-Flores.  The appellant has 
argued the severity of his condition and has been in receipt 
of several different ratings with ratings decisions and 
Statements of the Case from 1991, 1992, 1993, and 2000, 
leading up to the grant of TDIU by the Board in July 2002.  
Specific VCAA notice to the appellant of the ratings schedule 
and that the rating schedule will be applied to the 
symptomatology of his disability is unnecessary in light of 
repeated communications from the RO and Board describing the 
Ratings Schedule and applying the pertinent provisions to his 
claims.  The Board finds that the appellant was at least on 
constructive notice of the existence and function of the 
Ratings Schedule.  The Board further finds that the error in 
the third element of Vazquez-Flores notice is not 
prejudicial.  

In light of the foregoing, the Board finds that VA has 
discharged its duty to notify, and no further action is 
needed in this respect  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the increased rating 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
April 2004.  The appellant has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 lung 
examination report did not provide pulmonary function tests, 
part of the criteria for rating the disability, as discussed 
above.  The stated reason in the report is that the appellant 
refused to submit to the pulmonary function tests.  While VA 
has a statutory duty to assist the appellant in developing 
evidence pertinent to a claim, the appellant also has a duty 
to assist and cooperate with VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It is incumbent upon the 
appellant to submit to VA examinations when applying for a VA 
benefit, especially in instances, such as in this case, where 
the examination is essential to assessing the current 
severity of his service-connected disability.  38 C.F.R. § 
3.326, 3.655 (2008).  The 2004 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).


ORDER

Entitlement to an increased rating for left-sided pleural 
cavity injury with splenosis, currently assigned a 40 percent 
evaluation, is denied.

Entitlement to an increased rating for residuals of a gunshot 
wound to the left chest, currently assigned a 20 percent 
evaluation, is denied.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In October 2003, the Board remanded the 38 U.S.C. § 1151 
claim that the appellant might be provided an examination and 
opinion by an ophthmalogist.  In April 2004, the appellant 
received an examination and opinion by an optometrist.  The 
Board must remand again, that the appellant may have the 
ophthalmological examination that the Board ordered six years 
ago.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
examination to answer the following 
questions:  

(a.)	Was the left eye disability caused 
by the medical treatment or examination 
received by the appellant from VA on July 
9, 1999, or during the period from July 9, 
1999 to September 29, 1999, and was the 
proximate cause of the disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on part of VA in 
furnishing, or failing to furnish, 
examination or treatment?

(b.)	Was the left eye disability an 
event which was not a reasonably 
foreseeable result of medical treatment or 
examination received by the appellant, or 
failure to furnish treatment or 
examination, from VA on or during the 
period from July 9, 1999, to September 29, 
1999?

The claims folder should be reviewed by 
the examiner. The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  
It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
section 1151 claim.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purposes of this remand are to complete the record, and 
to ensure due process.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. § 
3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


